        Case 7:08-cr-00356-KMK Document 178 Filed 04/21/20 Page 1 of 10
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                     April 21, 2020

The Honorable Kenneth M. Karas
United States Courthouse
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

               Re:    United States v. Gregory Cooper,
                      08 Cr. 356 (KMK)

Dear Judge Karas:

      The Government writes in response to counsel’s supplemental letter in support of Gregory
Cooper’s pro se motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A).
Notwithstanding the new arguments raised by counsel, the Court should deny Cooper’s request for
compassionate release.

                                        BACKGROUND

        In his pro se motion, Cooper moves for compassionate release on two grounds. First, he
requests compassionate release because the 210-month term of imprisonment to which he was
sentenced was based on a sentencing range, in particular an enhancement for the number of
victims, that has subsequently been lowered by the Sentencing Commission. Second, Cooper
argues that his underlying health conditions, in particular his hypertension and seizure disorder,
place him at higher risk for suffering severe illness as a result of COVID-19. Counsel’s
supplemental letter, dated April 16, 2020, addresses only the second ground raised by Cooper, i.e.,
his health issues in combination with concerns about COVID-19. See April 16, 2016 Letter to
Court from Clay Kaminsky, Esq., on behalf of Cooper (“Def. Ltr.”). Therefore, in this letter, the
Government only addresses this second ground relied on by Cooper and the new arguments raised
by counsel in support of Cooper’s request.

                                         DISCUSSION

        In urging the Court to grant Cooper’s motion, counsel argues that Cooper has, in fact,
exhausted his administrative remedies with respect to his claim based on COVID-19, and has also
established extraordinary and compelling reasons warranting his release. Regarding the merits of
Cooper’s motion, counsel asserts that in addition to Cooper’s hypertension and a seizure disorder,
both of which were raised by Cooper and counsel in their letters to the warden of MDC requesting
compassionate release, Cooper suffers from obesity and diabetes. Counsel argues that the totality
of these conditions, combined with Cooper’s advanced age (52), and the inherent conditions of
        Case 7:08-cr-00356-KMK Document 178 Filed 04/21/20 Page 2 of 10




confinement, rise to the level of extraordinary and compelling circumstances warranting Cooper’s
immediate release from custody. See Def. Ltr at 3-7. None of the arguments raised by counsel
changes the Government’s position regarding exhaustion or the merits of Cooper’s motion.

   A. Cooper Has Failed to Exhaust Remedies With Respect to His COVID-19 Claim

         Regarding exhaustion, counsel relies on Judge McMahon’s recent decision in United States
v. Resnick, 14 Cr. 810 (CM), 2020 WL 1651508 (S.D.N.Y. Apr. 2, 2020) to argue that Cooper’s
initial request for compassionate release, which was filed with the Warden of MDC in November
2019, denied on February 7, 2020, and based on the change in the fraud Sentencing Guideline, see
Ex. A to the Government’s 4/10/20 opposition, satisfies the exhaustion requirement for all of
Cooper’s claim. See Def. Ltr. at 2-3. Counsel’s reliance on Resnick for the broad proposition that
an old petition raising other grounds for release constitutes exhaustion, is misplaced. In Resnick,
the defendant submitted an initial request for release to the warden of his facility on February 26,
2020 by handing the request to his counselor. On the form, Resnick checked the box indicating
that his request was premised on the fact that he was over 60 and had served 2/3 of his sentence.
On March 28, counsel for Resnick submitted a supplemental request for release, specifically
relying on Resnick’s particular susceptibilities to COVID-19. BOP denied Resnick’s initial
request on April 2.

         The Government argued that Resnick had failed to exhaust his administrative remedies
because less than 30 days had elapsed since the warden received both his initial request, as well as
counsel’s COVID-19 specific request. Judge McMahon rejected the Government’s argument,
finding that the defendant had submitted his request on February 26, the date he handed it to his
counselor, not the date when the warden received it. Judge McMahon further found that although
the defendant did not specifically raised COVID-19 in his February 26 request, she assumed, given
the timing of the requests and the coronavirus outbreak, that the BOP was aware of the rapid
deterioration of conditions due to COVID-19, as well as the Attorney General’s March 26, 2020
Order directing BOP to consider to prioritize the transfer of incarcerated inmates to home
confinement “where appropriate” to decrease the risks to their health, when it denied Resnick’s
initial claim on April 2. See 2020 WL 1651508, at *6.

         The circumstances in Resnick are not analogous to the circumstances here. Of particular
significance, Cooper’s November 2019 request for compassionate release was denied by the BOP
before COVID-19 was declared a national emergency in the United States and before the Attorney
General’s memo regarding compassionate release was issued on March 26, 2020. Judge McMahon
herself has recognized the timing of a prior request as critical in evaluating whether a defendant is
deemed to have exhausted his remedies based on an earlier prior request for compassionate release.
Indeed, in United States v. Samet, 01 Cr. 216 (CM), the defendant moved for compassionate release
based on a number of grounds. He later added a COVID-19 claim, which was not included in his
earlier filings. The Court denied Samet’s motion on the merits with respect to the claims that he
had previously raised with the BOP. Regarding his request based on COVID-19, however, Judge
McMahon denied his motion without prejudice for failure to exhaust remedies. Judge McMahon
explained:
        Case 7:08-cr-00356-KMK Document 178 Filed 04/21/20 Page 3 of 10




               Samet undoubtedly exhausted his administrative remedies, but it
               appears that the Warden denied Samet’s petition long before the
               COVID-19 pandemic began, which means that there is no live
               administrative petition at any point during the pandemic and so no
               opportunity for the Bureau of Prisons to consider the impact of
               COVID on Samet’s situation. This differentiates Samet’s case from
               that of Mark Resnick, see United States v. Resnick, 2020 WL
               1651508 (CM), where the petition was under administrative review
               during the COVID pandemic and the BOP was under orders from
               the Attorney General to consider COVID vulnerability in assessing
               compassionate release petitions.

Ex. 4 (Apr. 9, 2020 Order). So too here. Notwithstanding the fact that Cooper filed an earlier
request for compassionate release, for which he exhausted his administrative remedies, such
request does not constitute exhaustion for his COVID-19 request. The BOP should be given a
chance to evaluate Cooper’s request based on his health and vulnerability to COVID-19, before
this Court evaluates it and makes a decision on his motion.

    B. Cooper Has Failed to Identify Extraordinary and Compelling Circumstances
       Justifying Compassionate Release

      As with exhaustion, the additional information raised by counsel addressing the merits of
Cooper’s claim should not change the conclusion that Cooper has failed to identify extraordinary
and compelling circumstances justifying his compassionate release.

       1. Conditions at the MDC Brooklyn

        In his letter, counsel attaches two affidavits addressing the extreme difficulty of containing
and managing a pandemic in a custodial setting. See Def. Ltr. at 7-11. There is no question that
the coronavirus pandemic presents a real issue for prisons. But, as discussed in detail in the
Government’s opposition, the BOP has made significant efforts to respond to the crisis and the
unique problems it poses for incarcerated defendants. Further, although there have been COVID-
19 cases at BOP facilities across the country, as of April 16, 2020, MDC Brooklyn reported only
5 inmates and 16 staff who had tested positive for the virus. 1 To put that number in perspective,
as of April 21, 2020, the Brooklyn MDC has a population of 1679 inmates. See BOP website
listing location data for MDC Brooklyn. 2 Thus, notwithstanding the very real threat the
coronavirus pandemic poses for prisons, there is no question the BOP is meaningfully addressing
this threat and successfully mitigating it.



1
   April 16, 2020 Letter from BOP to Chief JudgeRoslynn R. Mauskopf, available at
https://www.nyed.uscourts.gov/pub/bop/MDC_MCC_20200416_053113.pdf. According to the
BOP website, last checked on April 21, 2020, MDC Brooklyn reported that 3 inmates and 21 staff
had tested positive. Available at https://www.bop.gov/coronavirus/.
2
  Available at https://www.bop.gov/locations/institutions/bro/.
          Case 7:08-cr-00356-KMK Document 178 Filed 04/21/20 Page 4 of 10




         2. Cooper’s Health Issues

         In his letter, defense counsel raises – for the first time – Cooper’s obesity and diabetes. In
particular, counsel asserts that Cooper has diabetes, noting that Cooper was first diagnosed with
Type II diabetes in 2016, when he weighed about 250 pounds. Counsel further asserts that Cooper
was able to manage his diabetes with dietary intervention and weight loss, but is again symptomatic
and now weighs 264 pounds, with fewer opportunities for achieving weight loss at MDC. See Def.
Ltr. at 6 3. Relatedly, counsel asserts that Cooper, who is 6’4” tall and weighs approximately 264
pounds, is within the clinically obese range. See id.

         Neither of these newly raised conditions, either alone or in combination with the other
medical conditions previously raised by Cooper, rise to the level of extraordinary and compelling
circumstances warranting immediate release in this case. While the CDC has advised that an
individual suffering from diabetes is at higher risk for severe disease and death from COVID-19,
it is not at all clear from Cooper’s medical records whether he is now, or ever has been, suffering
from full blown diabetes. The records indicate that Cooper was diagnosed with prediabetes within
the last three years, although it does not appear that he has ever taken any medication for the
condition. See Ex. 5 (excerpts from Cooper’s BOP medical records). Further, results from a blood
test conducted as recently as March 19, 2020, show that Cooper’s hemoglobin level – an indicator
of prediabetes and diabetes – was within the normal range. See Ex. 5 (blood test results from
sample collected on 3/19/2020). In any event, even if Cooper is presently suffering from
prediabetes, such a condition is distinguishable from diabetes and does not carry with it the same
risks and vulnerabilities to COVID-19. See United States v. Livingston, 2020 WL 1905202, at *3
(E.D.N.Y. Apr. 17, 2020) (denying defendant’s motion for compassionate release based on his
prediabetes, noting that prediabetes is not on the CDC’s list of high-risk medical conditions,
finding that such condition put the defendant’s risk as slightly more concerning than the average
detainee’s vulnerability to adverse impacts of the virus).

       As for Cooper’s weight, counsel asserts that he weighs approximately 264 pounds. His
medical records list his weight as 256 pounds as of February 5, 2020. Regardless of whether his
weight is 256 or 264 pounds, his BMI, according to the CDC BMI calculator is, at most, 32, putting
him in the category of obese. 4 The CDC has cautioned that individuals who are severely obese,
meaning a BMI of 40 or more, are at higher risk for severe illness from COVID-19. 5 Thus,
Cooper’s weight does not place him at higher risk.

     Further, as with his hypertension and seizure disorder, Cooper has failed to show that the
MDC cannot appropriately manage his medical conditions. To the contrary, his blood pressure

3
  Based on the Government’s communications with defense counsel, the Government understands
that Cooper believes that his diabetes has returned because he is again experiencing numbness in
his legs and feet, frequent urination, sweating, and thirst.
4
 https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_calcu
lator.html.

5
    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.
        Case 7:08-cr-00356-KMK Document 178 Filed 04/21/20 Page 5 of 10




and seizure disorder are both responding to medical treatment, and, at least as of March 2020, it
appears his prediabetes is under control without any need for medicine. In light of these
circumstances, the Court should deny Cooper’s motion for compassionate release based on his
health issues and susceptibility to COVID-19. See United States v. Zehner, 19 Cr. 485, 2020 WL
1892188 (Apr. 15, 2020) (denying defendant’s motion for compassionate release where defendant,
who was serving a one year and one day sentence at MDC for his role in a conspiracy to steal and
distribute oxycodone pills, was less than 65 (he was 38) and although he suffered from high blood
pressure and depression, he did not have an underlying condition that put him at heightened risk
for severe illness from COVID-19).

        Finally, while acknowledging that each case is different and presents its own unique facts
and circumstances, the Government submits that denying compassionate release in this case would
be consistent with other rulings in this District and thus would not create a disparate result. In our
opposition, the Government acknowledged that other district courts within the S.D.N.Y. and
Second Circuit, have granted compassionate release motions under Section 3582(c)(1)(A), finding
extraordinary and compelling reasons for release in light of the coronavirus pandemic. The
circumstances in those cases, however, were different from those presented in Cooper’s case.
Indeed, in the majority of the cases where compassionate release was granted, two or more of the
following circumstances were present: (1) documented, chronic conditions that placed the
defendant at higher risk for severe illness from COVID-19 (often more than condition); (2) the
defendant had served a substantial portion of his or her sentence; and (3) the Government
consented.

        A review of rulings issued since the Government filed its opposition on April 10, shows
that these more recent rulings follow a similar pattern. That is, generally, where compassionate
release was granted at least two or more of the enumerated circumstances were present. For
example, in United States v. Kataev, 16 Cr. 763 (LGS), 2020 WL 1862685, the defendant, who
was housed at FCI Otisville and scheduled to be released from custody in February 2021, suffered
from chronic sinusitis and had a severely disabled child, whom his wife could not care for on her
own. In light of the unique circumstances faced by the defendant and his family, the Government
consented to the defendant’s motion for compassionate release. In United States v. Philip Smith,
12 Cr. 133 (JFK), 2020 WL 1849748 (Apr. 13, 2020), the Court granted compassionate release
where the defendant, age 62, suffered from multiple ailments, including asthma, high cholesterol,
blood clots, and suspected multiple myeloma, had served 98 months of his 120-month sentence,
and was scheduled to be released to a halfway house on April 23, 2020. See also United States v.
Sawicz, 08 Cr. 287 (ARR), 2020 WL 1815811 (E.D.N.Y. Apr. 10, 2020) (granting defendant’s
motion to serve the remainder of his term on home confinement, where defendant, who was housed
at FCI Danbury, suffered from hypertension, had served the majority of his five-year sentence, and
was scheduled to be released to home confinement in August 2020); United States v. Gross, 15 cr.
769 (AJN), 2020 WL 1862251 (S.D.N.Y. Apr. 14, 2020) (finding that defendant failed to exhaust
administrative remedies but previewing the court’s view on the merits and stating that it intends to
grant defendant’s motion for release where defendant was a first time non-violent offender, who
suffered from severe obesity, hypertension, and sleep apnea, had served roughly half of his 60-
month sentence, and was eligible to be released to home confinement in May 2021).
        Case 7:08-cr-00356-KMK Document 178 Filed 04/21/20 Page 6 of 10




                                     CONCLUSION
       For the foregoing reasons, as well as those set forth in the Government’s opposition filed
on April 10, 2020, Cooper’s motion to reduce his sentence pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i) should be denied.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney


                                         By:_________________________
                                            Kathryn Martin
                                            Assistant United States Attorney
                                            (914) 993-1963

cc:    Clay Kamnisky, Esq., by e-mail
       Gregory Cooper, by mail
Case 7:08-cr-00356-KMK Document 178 Filed 04/21/20 Page 7 of 10




EXHIBIT D
Case
 Case7:08-cr-00356-KMK
      7:01-cr-00216-CM Document 499
                                178 Filed 04/09/20
                                          04/21/20 Page 1
                                                        8 of 3
                                                             10
Case
 Case7:08-cr-00356-KMK
      7:01-cr-00216-CM Document 499
                                178 Filed 04/09/20
                                          04/21/20 Page 2
                                                        9 of 3
                                                             10
Case
 Case7:08-cr-00356-KMK
       7:01-cr-00216-CM Document
                        Document178
                                 499 Filed
                                     Filed04/21/20
                                           04/09/20 Page
                                                    Page10
                                                         3 of
                                                            of310
